Citation Nr: 1709788	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left elbow.


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2011 rating decision, the RO assigned a 10 percent evaluation for the left elbow degenerative joint disease, effective from the date of the claim.  Because this evaluation does not represent the highest possible benefit and because the Veteran confirmed that he intended to proceed with his appeal, the issue is in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993); see also November 2014 remand letter and December 2014 written response.  

The Board remanded the case for further development in September 2014, and it has since been returned to the Board for appellate review.  At that time, the Veteran was represented by Disabled American Veterans.

Following readjudication of the case, the Agency of Original Jurisdiction (AOJ) recertified the appeal to the Board, and the Board sent an appeal receipt notification letter to the Veteran in June 2015.  During the following month, VA received a VA Form 21-22a in favor of J. Michael Woods, a private attorney, with no limitation on representation.  The Veteran clarified that he was working with that accredited representative in an August 2015 written statement, after submitting both a new VA Form 21-22a and inadvertently submitting a new VA Form 21-22 for DAV at the same time.  However, in September 2016, Mr. Woods sent written notification to VA that, as of September 20, 2016, he was no longer representing the Veteran.  He also indicated that he notified the Veteran that he was withdrawing from the case.  The claims file reflects that the AOJ recognized this withdrawal on November 2, 2016.

On review, Mr. Woods filed his appearance as the Veteran's accredited representative after the appeal was recertified to the Board, and he did not act on the Veteran's behalf before the Board in any way as to the increased evaluation claim currently on appeal.  The Veteran has demonstrated his actual knowledge of his right to representation in the VA claims process, and the record reflects that he was notified of his representative's withdrawal.  In addition, as the case is being remanded, the Veteran will have an opportunity to select a different representative prior to any final decision in his appeal.  Therefore, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of this case and recognizes the withdrawal of representation.  See also 38 C.F.R. § 20.608(b) (2016) (indicating that provisions for withdrawal of services after certification of an appeal apply only to those cases in which the representative has previously agreed to act as a representative in an appeal; such agreement shall be presumed if the representative makes an appearance in the case by acting on an appellant's behalf before the Board in any way after the appellant has designated the representative as such as provided by regulation).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).

The Board also notes that the Veteran submitted a timely notice of disagreement (NOD) with an April 2015 rating decision, challenging the denial of various service connection claims.  See July 2015 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

In a July 2012 written submission, the Veteran inquired about an invoice he received for his VA medical care.  It appears that this issue was referred to the RO, but no further action has been taken to date.  See May 2015 VA memorandum.  As such, it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In response to the Board's prior remand, the Veteran was provided a VA examination in May 2015; however, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Because the May 2015 VA examination does not satisfy the requirements under Correia, another VA examination is required in this case.

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examination conducted during appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to verify his complete and current mailing address.  See October 2015 Veteran written statement (providing change of address); January 2017 letter to Veteran (noting that mail was returned as undeliverable from an additional address and that address on the current letter was a new address that had since been discovered).

All attempts and responses should be documented in the claims file.

2.  The AOJ should secure any outstanding, relevant VA treatment records dated from May 2015 to the present.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his degenerative joint disease of the left elbow.  The AOJ should contact the scheduling VA Medical Center to ensure that the Veteran's current address is used to mail the notification letter, if there is any discrepancy in this regard.
Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right forearm in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should also indicate whether there is any ankylosis; flail joint; or, other impairment of the elbow, radius, or ulna.  He or she should also state whether there is any impairment of supination or pronation.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should address the following:
(1) Whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examination conducted during the appeal period in December 2009.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report. 

(2) If the examiner is unable to distinguish between the symptoms associated with the service-connected left elbow degenerative joint disease and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report and provide an explanation.  See also December 2009 and May 2015 VA examination reports (discussing other left upper extremity disorders).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




